Citation Nr: 1815801	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 0 percent prior to September 4, 2014, and in excess of 10 percent thereafter for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972. He died in November 2016, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision made during the Veteran's lifetime by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008. As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title." Regulations were promulgated with respect to substitution claims. See 79 Fed. Reg. 52977 (Sept. 5, 2014). As above, in this case, the Veteran died in November 2016. As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case. Moreover, the RO issued a favorable decision in December 2017 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2017).

The Board notes that the Veteran's representative for the instant appeal was Disabled American Veterans. Following his death, the appellant filed a VA Form 21-22 appointing the South Dakota Department of Veterans Affairs as her representative.  

This matter was last before the Board in April 2017, at which time it was remanded for further development. The required development has been completed and this case is appropriately before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. Prior to September 4, 2014, the Veteran's left ear hearing loss is not productive of worse than Level II.

2. From September 4, 2014, the Veteran's left ear hearing loss is not productive of worse than Level II.


CONCLUSIONS OF LAW

1. Prior to September 4, 2014, the criteria for an evaluation greater than 0 percent for a left ear hearing loss disability are not met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.383, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. From September 4, 2014, the criteria for an evaluation greater than 10 percent for a left ear hearing loss disability are not met are not met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.383, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Pursuant to 38 C.F.R. § 3.1010 (f)(a), "VA will send notice . . . to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate." Thus, no additional notice is required. Notwithstanding, the Board points out that in December 2017, the appellant was provided with additional information regarding her entitlements as a substitute claimant, including the fact that she "may submit additional evidence in support of the claim."

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased Rating - Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII. 38 C.F.R. § 4.85, Tables VI, VII. Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table VII, whichever is higher. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86. 

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies. 38 C.F.R. § 4.85, Diagnostic Code 6100.

In this case, the Veteran was only service connected for left ear hearing loss. In order to determine the percentage evaluation from Table VII, the non-service connected right ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383 (paired organ rule). 38 C.F.R. § 4.85(f).

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran asserted that his disability was worse. The AOJ agreed and assigned staged ratings. The Board finds that there was a change in the status of the Veteran's disability and staged rating is warranted.

III. Prior to September 4, 2014

The Veteran was granted service connection for left ear hearing loss in October 1972. For the period prior to September 4, 2014, bilateral sensorineural hearing loss is rated 0 percent disabling. 

A November 2010 VA outpatient treatment record shows that the Veteran was seen for a hearing evaluation.  It was noted that the Veteran was hearing well in the right ear.  It was indicated that masked air conduction thresholds for the left ear were severely impaired.  Speech thresholds were noted to be consistent with pure tone results.  Excellent word recognition scores were noted.  A November VA audiological evaluation in graph form shows masked puretone thresholds of 90, 80, 85 and 90 in the left ear at 1000, 2000, 3000, and 4000 Hertz, respectively. The average decibel loss was 86in the left ear. Speech discrimination was 92 percent.

A December 2010 VA audiogram report showed puretone thresholds of 80, 85, 100, and 85 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz, respectively. The average decibel loss was 87.5 in the left ear. Speech discrimination was 94 percent. No other audiometric findings were associated with the claims file during this period.

Because the decibels losses are in excess of 55 in the left ear, the Table VIa is for application as it results in a higher numeral.  See 38 C.F.R. § 4.86.  With application of the above VA test results to 38 C.F.R. § 4.85, Table VIa, and Table VII, the Veteran's left ear hearing loss is assigned a numeric designation of VIII and this is combined with a numeric designation of I in the right ear by reason of it being non-service connected, which yields a noncompensable, or 0 percent, evaluation using Table VIa. As the Veteran has not established service connection for his right ear hearing loss, he would need a level X or XI impairment of hearing in the left ear to achieve a compensable rating for hearing loss. 

The Board has considered the Veteran's lay statements, in which he generally contended that his hearing was worse than currently rated, and does not doubt that he experienced a degree of decreased hearing. However, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the December 2010 audiological examination, which objectively shows that the Veteran's hearing loss does not rise to the level of a compensable rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for a compensable rating for bilateral hearing loss prior to September 4, 2014 is denied.


IV. Period from September 4, 2014

The Veteran was granted a rating of 10 percent for his left ear hearing loss disability, effective September 4, 2014, by way of an October 2014 rating decision.

A September 2014 VA audiogram report showed puretone thresholds of 105, 105, 105, and 100 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz, respectively. The average decibel loss was 103.8 in the left ear. The examiner reported that word discrimination testing was inappropriate for the Veteran.

With application of the above VA test results to 38 C.F.R. § 4.85, Table VIa, and Table VII, the Veteran's left ear hearing loss is assigned a numeric designation of X and this is combined with a numeric designation of I in the right ear by reason of it being non-service connected, which yields a 10 percent evaluation using Table VII. Furthermore, the Veteran's treatment records contain no further audiological testing.

The Board has again considered the Veteran's lay statements, in which he generally contended that his hearing was worse than currently rated, and does not doubt that he experienced a degree of decreased hearing. However, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the September 2014 audiological examination, which objectively shows that the Veteran's hearing loss did not rise to the level of a rating in excess of 10 percent. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for a rating in excess of 10 percent from September 4, 2014 is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's left ear hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).


ORDER

For the period prior to September 4, 2014, a compensable rating for a left ear hearing loss disability is denied.

For the period beginning September 4, 2014, an evaluation for a left ear hearing loss disability in excess of 10 percent is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


